Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 10, 2019. 

Amendments
           Applicant's response and amendments, filed May 10, 2019, is acknowledged. Applicant has cancelled Claims 3, 11-13, 17-19, 23-42, 45, 49, 57-59, 63-65, 69-80, 85-89, 91, 101, 104-110, 112-114, 116-121, 123-156, 158-161, 163-167, and 169-181, and amended Claims 2, 4-10, 14-16, 20-22, 43-44, 46, 48, 50-56, 60-62, 66-68, 81, 90, 92-97, 99-100, 102, 157, 162, and 168.
	Claims 1-2, 4-10, 14-16, 20-22, 43-44, 46-48, 50-56, 60-62, 66-68, 81-84, 90, 92-100, 102-103, 111, 115, 122, 157, 162, and 168 are pending.

Claim Objections
1. 	Claims 20-22 are objected to because of the following informalities: the claims are dependent upon cancelled Claim 19, and thus do not comply with 35 U.S.C. 112. See Claims 8 and 14, for example.
Appropriate correction is required.

Election/Restrictions
2. 	This application contains claims directed to the following patentably distinct species: 
i) alternative additional genetic modification, as recited in Claims 2, 43, 48, and 115; 
ii) alternative antigen to which the CAR ectodomain binds, as recited in Claims 5, 8, 14, 20, 51, 54, 60, 66, and 100; and 
iii) alternative CAR SEQ ID NO, as recited in Claims 162 and 168, concordant with the above-elected antigen to which the CAR ectodomain binds.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each of (i), (ii), and (iii), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 47, 97, 111, 114, 122, and 157 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A search for an anti-BCMA CAR, and corresponding SEQ ID NO thereof, would not be co-extensive with a search for an anti-CD19 CAR, and corresponding SEQ ID NO thereof. Further, a reference rendering deletion or inactivation of TRAC as anticipated or obvious over the prior art would not necessarily also render deletion or inactivation of PD-1 as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner




/KEVIN K HILL/Primary Examiner, Art Unit 1633